                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS
                                     DELTA DIVISION

BILLY MACK NICHOLS, JR.                                                               PLAINTIFF
ADC #92713

V.                                   No. 2:19CV00149-JM-JTR

GARY R. KERSTEIN, Doctor, et al.                                                    DEFENDANTS


                                              ORDER

       The Court has reviewed the Recommendation submitted by United States Magistrate Judge

J. Thomas Ray. No objections have been filed. After careful review, the Recommendation is

approved and adopted in its entirety as this Court's findings in all respects.

       IT IS THEREFORE ORDERED that:

       1.        Billy Mack Nichols, Jr. may PROCEED with his inadequate medical care claims

against defendants Dr. Gary R. Kerstein and Nurse Childress.

       2.        The Arkansas Department of Correction Medical Division is DISMISSED, WITH

PREJUDICE, as a defendant in this action.

       3.        Nichols’s request for an ex parte temporary restraining order is DENIED, and

Defendants are directed to address his request for preliminary injunctive relief.

       4.        The Clerk is directed to prepare a summons for Dr. Kerstein and Childress. The

United States Marshal is directed to serve the summons, Complaint and Brief in Support,1 and this

Order, on them through the Humphries, Odum & Eubanks law firm with without prepayment of

fees and costs or security therefor.2



       1
           Dkt. Nos. 2 & 3.
       2
           If any defendant is no longer employed at the ADC, the individual responding to service
       5.     It is CERTIFIED, pursuant to 28 U.S.C. ' 1915(a)(3), that an in forma pauperis

appeal from this Order would not be taken in good faith.

       Dated this 2nd day of January, 2020.


                                                           ________________________________
                                                           UNITED STATES DISTRICT JUDGE




must file a sealed statement providing the unserved defendant’s last known private mailing
address.
